24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHICKASAW TELEPHONE COMPANY, for the Benefit of CTCSCHOLARSHIP TRUST, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,CCI RSA, Inc., Intervenor.
No. 93-1175.
United States Court of Appeals, District of Columbia Circuit.
May 19, 1994.

Before:  WALD, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on an appeal of an order from the Federal Communications Commission, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b) (January 1, 1994).  On consideration thereof, it is


2
ORDERED AND ADJUDGED that the FCC's decision to reject the application is affirmed.  Based on the information in the application for a nonwireline block license, the FCC reasonably concluded that Chickasaw Telephone Company rather than the trust was the applicant and that Chickasaw was ineligible for a nonwireline license since it was a wireline carrier.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1) (January 1, 1994).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.